524 S.E.2d 804 (2000)
Margaret K. JONES
v.
ASHEVILLE RADIOLOGICAL GROUP, P.A., Nathan Williams, M.D., Timothy Gallagher, M.D., Medical Mutual Insurance Company of North Carolina, and Luci A. Layton.
No. 242A98-2.
Supreme Court of North Carolina.
March 3, 2000.
*805 Hyler & Lopez, P.A., by George B. Hyler, Jr., and Robert J. Lopez, Asheville, for plaintiff-appellee.
Dameron, Burgin & Parker, P.A., by Charles E. Burgin and Sharon L. Parker, Marion, for defendant-appellants Asheville Radiological Group, P.A., and Timothy Gallagher, M.D.
Kennedy Covington Lobdell & Hickman, L.L.P., by James P. Cooney III, Charlotte, for defendant-appellant Nathan Williams, M.D.
Wilson & Iseman, L.L.P., by G. Gray Wilson and Elizabeth Horton, Winston-Salem, on behalf of the North Carolina Association of Defense Attorneys, amicus curiae.
PER CURIAM.
For the reasons stated in Judge Walker's dissenting opinion, the decision of the Court of Appeals is reversed in part.
REVERSED IN PART.